


Exhibit 10.31

 

Sonus Networks, Inc.

2007 Stock Incentive Plan, as Amended

 

Form of Restricted Stock Award Agreement

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
the        day of      , 20       (the “Grant Date”), between Sonus
Networks, Inc., a Delaware corporation (the “Company”), and        (the
“Participant”).

 

RECITALS

 

WHEREAS, the Company has adopted the Sonus Networks, Inc. 2007 Stock Incentive
Plan, as Amended (the “Plan”), which Plan is incorporated herein by reference
and made a part of this Agreement (capitalized terms not otherwise defined
herein shall have the meanings as set forth in the Plan); and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the restricted stock
described herein pursuant to the Plan and the terms set forth below;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Award of Restricted Stock.  Subject to
the terms and condition of the Plan and this Agreement and in consideration of
employment services rendered and to be rendered by the Participant to the
Company, the Company hereby grants to the Participant        shares of Common
Stock (the “Shares”).  The Company shall issue the Shares to the Participant
either by electronic record or by stock certificate issued in the name of the
Participant.  The Participant agrees that unvested Shares shall be subject to
forfeiture as set forth in Section 2(c) of this Agreement and the restrictions
on transfer set forth in Section 4 of this Agreement.  The Shares shall be
deposited in escrow in accordance with Section 5 of this Agreement.

 

2.                                      Vesting.

 

(a)                                 Vesting Schedule.  Subject to the
Participant’s continued service through the vesting date, the Shares shall vest
as follows:       .  Any fractional number of Shares resulting from the
application of the foregoing percentages shall be rounded down to the nearest
whole number of Shares.  The Company may in its discretion accelerate the
vesting schedule at any time.

 

(b)                                 Acceleration of Vesting.  Notwithstanding
Section 2(a) hereof, effective immediately prior to the consummation of an
Acquisition (as defined in the Plan), an additional       % of the number of
Shares covered by this Agreement shall become vested, with the remaining
unvested Shares continuing to vest pursuant to the vesting schedule set forth
above; provided that such vesting schedule shall be shortened by one year.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Termination of Service.  If the
Participant’s service with the Company is terminated for any reason, other than
as described in Section 2(b) above, the Shares, to the extent not then-vested,
shall be forfeited by the Participant without any consideration.

 

3.                                      Rights as a Stockholder.  The
Participant shall have none of the rights of a stockholder of the Company until
the Shares vest; provided, however, that the Participant shall have (a) the
right to receive dividends on the Shares (the “Dividends”), subject to the
remainder of this Section 3 and Section 7(c)(1) of the Plan and (b) voting
rights with respect to such Shares.  The Dividends, if any, shall be held by the
Company and shall be subject to forfeiture until such time that the Shares on
which the Dividends were distributed vest in accordance with Section 2 above.

 

4.                                      Restrictions on Transfer.  Unless
otherwise provided by the Board, the Participant shall not, during the term of
this Agreement, sell, assign, transfer, pledge, hypothecate or otherwise dispose
of, by operation of law or otherwise (collectively “Transfer”), any of the
Shares, or any interest therein, unless and until such Shares are no longer
subject to risk of forfeiture.  Notwithstanding the foregoing, the Participant
may transfer:

 

(a)                                 any or all of the Participant’s Shares (i)
to his or her parents, spouse, children, stepchildren, grandchildren, or
siblings, or spouse of any such person (collectively, “Immediate Family”); (ii)
to a trust established for the benefit of his or her Immediate Family or
himself/herself; or (iii) to a limited liability company or limited partnership,
the members or partners of which are members of his or her Immediate Family or
himself/herself; or

 

(b)                                 any or all of the Participant’s Shares under
such Participant’s will; provided that all such Shares transferred under (a) or
(b) shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provision in Section 2(c)) and such permitted transferee shall, as a condition
to such transfer, deliver to the Company: (y) a written instrument confirming
that such transferee shall be bound by all of the terms and conditions of this
Agreement and (z) a copy of any such evidence as the Company may deem necessary
to establish the validity of the transfer and acceptance by the transferee or
transferees of the terms and conditions hereof.  The Company shall not be
required: (A) to transfer on its books any of the Shares which shall have been
sold or transferred in violation of any of the provisions set forth in this
Agreement, or (B) to treat as owner of such Shares or to pay Dividends to any
transferee to whom any such Shares shall have been so sold or transferred.

 

5.                                      Escrow.  The Shares shall be deposited
by the Participant in escrow either by electronic record or by stock certificate
upon (or as promptly as practicable following) the execution of this Agreement
and shall be held in escrow by the Company or its designee, as escrow agent (the
“Escrow Agent”).  Upon vesting of the Shares, the Escrow Agent shall release or
electronically transfer to the Participant, upon request, those Shares, which
have vested (other than any withheld by the Company pursuant to Section 9).  In
the event the Shares are forfeited pursuant to Section 2(c) or withheld by the
Company pursuant to Section 9, the Company shall give written notice to the
Participant and to the Escrow Agent specifying the number of forfeited Shares or
Shares to be withheld. The Participant and the Company authorize the Escrow
Agent to take all necessary or appropriate actions consistent with the terms of
this Agreement, including the delivery to the Company of those Shares and stock
powers for the Shares being forfeited or withheld by the Company.  The escrow
shall terminate upon the earliest of (a) the vesting and lapse of forfeiture of
all Shares awarded under this Agreement, (b) the election by the Company to
waive forfeiture on all of the unvested Shares, or (c) the election by the
Company to terminate

 

2

--------------------------------------------------------------------------------


 

this escrow.  If at the time of such termination the Escrow Agent should have in
its possession any Shares owed to the Participant, the Escrow Agent shall
promptly deliver such Shares to the Participant and shall be discharged of all
further obligations hereunder.  The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties.  The Escrow Agent or the Company shall
not be liable for any act or omission in good faith and in the exercise of
reasonable judgment.  It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized to
retain such Shares in its possession without liability to anyone all until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired.  All reasonable
costs, fees and disbursements incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be borne by the Company.

 

A certificate or certificates representing the Shares shall be issued by the
Company and shall be registered in the name of the Participant on the stock
transfer books of the Company promptly following the effective date of this
Agreement, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Shares pursuant to Section 2
hereof.  As a condition to the receipt of this Agreement, the Participant shall
deliver to the Company a Stock Power in the form attached hereto as Exhibit A,
duly endorsed in blank, relating to the Shares.  Each certificate representing
the Shares shall bear the following legend:

 

“The ownership and transferability of this certificate and these shares are
subject to the terms and conditions (including forfeiture) of the Sonus
Networks, Inc. 2007 Stock Incentive Plan, as Amended, and a Restricted Stock
Award Agreement entered into between the registered owner and Sonus Networks,
Inc.  Copies of such Plan and the Agreement are on file in the executive offices
of Sonus Networks, Inc.”

 

If the Shares are issued to the Participant electronically rather than by a
stock certificate, the electronic record reflecting the issuance of the Shares
to the Participant shall bear such a legend or other notation.

 

As soon as administratively practicable, but not later than sixty (60) days,
following the vesting of the Shares (as described in Section 2 hereof), and upon
the satisfaction of all other applicable conditions, including, but not limited
to, the payment by the Participant of all applicable withholding taxes, the
Company shall deliver or cause to be delivered to the Participant, or in the
case of the Participant’s death, the Participant’s beneficiary, a certificate or
certificates for the applicable Shares, which shall not bear the legend
described above, but may bear such other legends as the Company deems advisable
pursuant to Section 6 below.  If the Shares are issued to the Participant
electronically rather than by a stock certificate, the legend described above
shall be removed, but may bear such other legends as the Company deems advisable
pursuant to Section 6 below.

 

6.                                  Adjustments of Shares.  In the event of a
Reorganization Event (as defined in the Plan) or other transaction described in
Section 9 of the Plan, the Shares and the other terms of this Agreement shall be
adjusted in the manner provided for in Section 10 of the Plan.

 

3

--------------------------------------------------------------------------------


 

7.                                  Compliance with Laws.  The obligations of
the Company and the Participant under this Agreement are subject to all
applicable laws, rules, and regulations, including all applicable federal and
state securities laws and the obtaining of all such approvals by government
agencies as may be deemed necessary or appropriate by the Board or the relevant
committee of the Board.

 

8.                                      Tax Matters.

 

(a)                                 Section 83(b) Election.  The Participant may
elect under Section 83(b) of the Internal Revenue Code of 1986, as amended, to
be taxed at the time the Shares are acquired on the Grant Date (“Section 83(b)
Election”).  A Section 83(b) Election must be filed with the Internal Revenue
Service within thirty (30) days of the Grant Date and the Participant shall
provide a copy of such form with the Company promptly following his or her
filing.  If the Participant elects, in accordance with Section 83(b), to
recognize ordinary income in the year of acquisition of the Shares, the Company
will require at the time of such election an additional payment by the
Participant in an amount equal to any federal, state, local or other taxes of
any kind required by law to be withheld with respect to the issuance of the
Shares to the Participant.  Moreover, the Participant acknowledges and he or she
is solely responsible to file a timely election under Section 83(b) and the
Company shall bear no responsibility for any consequence of the Participant
making a Section 83(b) Election or failing to make a Section 83(b) Election.

 

(b)                                 Withholding Taxes.  The Participant may be
required to pay the Company or any affiliate, and the Company shall have the
right and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Shares, their vesting or transfer and to take such other action
as may be necessary in the opinion of the Board to satisfy all obligations for
the payment of such withholding taxes.

 

(c)                                  Tax Advice.  The Participant acknowledges
that he or she is responsible for reviewing with his or her own tax advisors the
federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement.  The Participant acknowledges that
he or she is not relying on any statements or representations of the Company or
any of its agents.  The Participant understands that the Participant (and not
the Company) shall be responsible for the Participant’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.

 

9.                                      No Right to Continued Employment or
Service.  The granting of the Shares evidenced hereby and this Agreement shall
impose no obligation on the Company or any of its affiliates to continue the
employment or service of the Participant and shall not lessen or affect any
right that the Company or any of its affiliates may have to terminate the
service of such Participant.  The Participant shall remain a Participant at
will.

 

10.                               Securities Laws; Legends on Certificates.  The
issuance and delivery of the Shares shall comply with (or be exempt from) all
applicable requirements of law, including without limitation the Securities Act
of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. 
The Company shall not be obligated to file any registration statement under any
applicable securities laws to permit the purchase or issuance of any Shares
under the Plan or Awards and accordingly, any certificates for Shares or
documents granting Awards may have an appropriate legend or statement of
applicable

 

4

--------------------------------------------------------------------------------


 

restrictions endorsed thereon.  If the Company deems it necessary to ensure that
the issuance of Shares under the Plan is not required to be registered under any
applicable securities laws, each Participant to whom such Shares would be issued
shall deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may reasonable request
which satisfies such requirements.

 

11.                               Notices.  Any notification required by the
terms of this Agreement shall be given in writing and shall be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

12.                               Shares Subject to Plan.  By entering into this
Agreement, the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan; the Shares are subject to the Plan; and
the terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference.  In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

13.                               Severability.  The provisions of this
Agreement are severable and if any one or more provisions are deemed to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

14.                               Erroneously Awarded Compensation.  All Awards,
if and to the extent subject to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, shall be subject to any incentive compensation policy
established from time to time by the Company to comply with such Act.

 

15.                               Choice of Law.  This Agreement will be
governed by and interpreted and construed in accordance with the internal laws
of the State of Delaware (without reference to principles of conflicts or choice
of law) as to all matters, including, but not limited to, matters of validity,
construction, effect, performance and metrics.

 

16.                               Captions.  The captions of the sections of
this Agreement are for reference only and will not affect the interpretation or
construction of this Agreement.

 

17.                               Successors.  This Agreement will bind and
inure to the benefit of the parties and their respective successors, permitted
assigns, heirs, devisees, and legal representatives.

 

18.                               Entire Agreement.  Except as set forth herein,
this Agreement and the Plan supersede all prior agreements, whether written or
oral and whether express or implied, between the Participant and the Company
relating to the subject matter of this Agreement.  Notwithstanding the
foregoing, to the extent that the Participant has entered into an employment
agreement with the Company and the terms noted in such employment agreement are
inconsistent with or conflicts with this Agreement, then the terms of the
employment agreement will supersede the inconsistent or conflicting terms set
forth herein as determined by the Board in accordance with Section 3(a) of then
Plan.  In all other respects, this Agreement shall remain in full force and
effect.

 

19.                               Amendments.  This Agreement may be amended or
modified only by a written agreement signed by the Company and the Participant;
provided, however, that the Board may amend or

 

5

--------------------------------------------------------------------------------


 

alter this Agreement and the Shares granted hereunder at any time, subject to
the terms of the Plan.

 

20.                               Signature in Counterparts.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Agreement will not be binding on either party unless and until signed by
both parties.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

 

SONUS NETWORKS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and acknowledged as

 

 

of the date first above written:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

Participant Identification Number

 

 

Grant Number

 

 

 

[Signature Page to Restricted Stock Award Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Stock Power

 

B - 1

--------------------------------------------------------------------------------


 

Stock Power(1)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Sonus Networks, Inc. (the “Company”),
                                                          
(                    ) shares of common stock, par value $0.001 per share, of
the Company standing in his/her/their/its name on the books of the Company
represented by Certificate No.                              herewith and does
hereby irrevocably constitute and appoint
                                           his/her/their/its attorney-in-fact,
with full power of substitution, to transfer such shares on the books of the
Company.

 

 

Dated:

 

 

Signature:

 

 

 

 

Print Name and Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Instructions:  Please do not fill any blanks other than the signature line and
printed name and mailing address.  Please print your name exactly as you would
like your name to appear on the issued stock certificate(s).  The purpose of
this assignment is to enable the forfeiture of shares without requiring
additional signatures on your part.

 

--------------------------------------------------------------------------------

(1)    This stock power is not effective if executed in the State of New York.

 

B - 2

--------------------------------------------------------------------------------
